Exhibit 4.8 SECURITIES PURCHASE AND SECURITY AGREEMENT SECURITIES PURCHASE AND SECURITY AGREEMENT, dated as of January 22, 2008, between MetaSwarm, Inc., a Florida corporation (the “Issuer”), and AIS Funding, LLC, a Delaware limited liability company (the “Subscriber”). Background A. The Issuer has requested that the Subscriber provide loans to the Issuer in the aggregate original maximum principal amount of $1,000,000.00, which will be evidenced by one or more promissory notes in the aggregate amount not to exceed $1,000,000. B. The Subscriber has agreed to provide the Loan, subject to the terms and conditions set forth below. Agreement The parties hereby agree as follows: 1. DEFINITIONS AND ACCOUNTING TERMS Section 1.01
